Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114 after Final Rejection

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/04/2021 has been entered.

Response to Amendment
Claims 1-8, 10-23 are pending. Claim 9 is cancelled. Applicant’s amendment to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action notified on 11/04/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 10, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gora (US 20130310643) in view of Tearney (US 20080021275).
Regarding claim 1, Gora discloses a tethered optical imaging probe (an optical imaging capsule catheter system/apparatus; FIG. 1), comprising: 
a motor (small motor 320; FIG. 3); 
a reflective surface rotatably coupled to the motor (reflective optical element 330; FIG. 3);
a capsule (capsule 150; FIG. 1) enclosing the motor and the reflective surface, wherein the capsule is dimensioned to be swallowable by a patient; and 
a tether (tether 145) coupled to a first end of the capsule, the tether including an optical waveguide (capsule catheter 140 can enclose an optical core 190; optical probe 190; FIG. 2, reproduced below) arranged therein, wherein the optical waveguide is arranged to receive source light at a distal end of the optical waveguide and project the source light from a proximal end of the optical waveguide onto the reflective surface wherein light from the reflective surface is projected onto a target, and wherein the optical waveguide is arranged to receive reflected light from the reflective surface at the proximal end of the optical waveguide (The capsule catheter 140 can enclose an optical core 190, which can deliver and/or collect light 155 to and/or from the imaged tissue 180; Para [0059]; FIG. 2) and transmit the reflected light toward the distal end of the optical waveguide (Radiation (e.g., light) returning from the tissue 180 can be detected by the microstructural imaging system 110. FIG. 1; [0066]-[0067]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gora’s imaging system and arrange a feedback signal (using reflector 1120 of Tearney) so that the motor rotation could be controlled more accurately. Upon arranging feedback signal in Gora’s imaging system, Gora’s optical core 190 can be used to send the feedback signal as well as the imaging light signal, both of which are reflected optical signals. One of the ordinary skill in the art would be motivated to use the same optical fiber 190 because the fiber 190 is already available in Gora’s imaging system.

    PNG
    media_image1.png
    735
    452
    media_image1.png
    Greyscale

Regarding claim 2, Gora discloses wherein the motor, the reflective surface, and the optical waveguide are positioned to provide a circumferential field of view that encompasses a portion of the capsule (FIG. 2).
Regarding claim 3, Gora does not expressly disclose a light emitting material arranged on the portion of the capsule, wherein the feedback signal corresponds to the frequency at which light emitted by the light emitting material is received at the proximal end of the at least one optical waveguide. Tearney teaches a light emitting material arranged on the portion of the capsule (Light reflective material 1120; FIG. 15), wherein the feedback signal corresponds to the frequency at which light emitted by the light emitting material is received at the proximal end of the at least one optical waveguide (As the motor shaft 1111 rotates, the light reflected into this fiber may varies according to information provided by the encoder 1120. By detecting the reflected optical power, the position, velocity, and direction of rotation of the motor 1100 can be measured. This information can be used to control the motor 1100 and/or to register the image 
Regarding claim 6, Gora does not expressly disclose further comprising a light reflecting material arranged on the portion of the capsule, wherein the feedback signal corresponds to the frequency at which light reflected by the light reflecting material is received at the proximal end of the at least one optical waveguide. Tearney teaches a light reflecting material (Light reflective material 1120) arranged on the portion of the capsule, wherein the feedback signal corresponds to the frequency at which light reflected by the light reflecting material is received at the proximal end of the at least one optical waveguide (Velocity of the motor is measured using the light reflected on the Light reflective material 1120. FIG. 15; Para [0075]).
Regarding claims 20, Gora discloses a tethered capsule endomicroscopy system (capsule 800; FIGS. 6-9, 11a), comprising: an optical source arranged to emit source light (light 805); an optical imaging probe (an optical imaging capsule catheter system/apparatus; FIG. 1) including: a motor (small motor 320; FIG. 3); a reflective surface rotatably coupled to the motor (reflective optical element 330; FIG. 3); a capsule (capsule 150; FIG. 1) enclosing the motor and the reflective surface, wherein the capsule is dimensioned to be swallowable by a patient; and 
a tether (tether 145) coupled to a first end of the capsule, the tether including an optical waveguide (capsule catheter 140 can enclose an optical core 190; optical probe 190; FIG. 2) arranged therein, wherein the optical waveguide is arranged to receive the source light at a distal end of the optical waveguide and project the source light from a proximal end of the optical waveguide onto the reflective surface and/or to receive reflected light from the reflective surface at the proximal end of the optical waveguide (The capsule catheter 140 can enclose an optical core 190, which can deliver and/or collect light 155 to and/or from the imaged tissue 180; Para 
an optical detector arranged to detect the reflected light from the reflective surface transmitted by the optical waveguide (A detector 815 can be or include a single detector, linear array detector, or area array detector, such as a CCD or CMOS chip; FIG. 8); and 
a controller configured to: 
reconstruct the reflected light detected by the optical detector into cross-sectional morphological data (Images can be processed and displayed by the imaging console 470 in real time; Para [0070]; FIGS. 11-13; squamous mucosa; FIGS. 12(d)-12(g); ). Gora does not expressly discloses controller configured to receive a feedback signal indicative of a speed at which the motor is rotating, and generate a control signal to control the rotational speed of the motor based on the feedback signal. Tearney teaches a controller configured to receive a feedback signal indicative of a speed at which the motor is rotating (By detecting the reflected optical power, the position, velocity, and direction of rotation of the motor 1100 can be measured. This information can be used to control the motor 1100 and/or to register the image with the beam position. Para [0075), and generate a control signal (light reflected by the reflectors 1120; FIG. 15) to control the rotational speed of the motor based on the feedback signal (Light reflected by the reflectors 1120 is used to control the motor 1100. Para [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gora to apply a feedback signal (using a reflective surface) to the motor so that the motor rotation could be controlled more accurately. 


outputting source light from the optical waveguide onto the reflective surface (Light is outputted to the tissue 180; FIG. 1, 6); 
rotating the reflective surface, via the motor, thereby forming a circumferential optical path formed by the source light output from the optical waveguide onto the reflective surface as the reflective surface is rotated, wherein the detection object is arranged in the circumferential optical path (Motor 320 is spin to provide a circumferential optical path; Para [0066]); 
Gora does not expressly disclose transmitting using the optical waveguide a feedback signal each time the reflective surface completes a single rotation, wherein the feedback signal is indicative of a speed at which the motor is rotating; and controlling a rotational speed of the motor based on the feedback signal. Tearney teaches transmitting using the optical waveguide a 
 controlling a rotational speed of the motor based on the feedback signal (reflected optical power can be used to control the motor 1100 and/or to register the image with the beam position. Para [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gora to apply a feedback signal (using a reflective surface) to the motor so that the motor rotation could be controlled more accurately.

Claims 14, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gora in view of Tearney and further in view of Yokoi (US 20030023150).
Regarding claims 14, 17, Gora does not expressly disclose wherein the capsule comprises: a first portion having a first diameter; a second portion having a second diameter larger than the first diameter; and a transition portion between the first diameter and the second diameter. Yokoi teaches wherein the capsule (capsule-type endoscope 3) comprises: a first portion having a first diameter; a second portion having a second diameter larger than the first diameter; and a transition portion between the first diameter and the second diameter (note different diameters in capsule-type endoscope 3; chamfer 34, 35 and tube 12 can be considered as notch;  FIG. 2).

Claims 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gora in view of Tearney and further in view of Blunier (US 20150208539).
Regarding claim 4, Gora does not specifically disclose wherein the light emitting material comprises at least one of a phosphorescent material or a fluorescent material. Blunier teaches wherein the light emitting material comprises at least one of a phosphorescent material or a fluorescent material (The housing part and/or the housing parts can be selectively coated with adhesive and/or a fluorescent and/or phosphorescent substance, in comparatively simple manner. For example, the layers can be sprayed on or rolled on, particularly using masks. It is also conceivable, for example, to imprint the layers or to stamp them on. One housing part 107 is coated with fluorescent and/or phosphorescent substance; Para [0070], [0074]).
Regarding claim 5, Gora does not specifically disclose wherein the light emitting material is configured to absorb a portion of the source light reflected from reflective surface and subsequently emit signal light at a wavelength different than the source light back to the reflective surface and into the proximal end of the optical waveguide. Blunier teaches wherein the light emitting material is configured to absorb a portion of the source light reflected from reflective surface and subsequently emit signal light at a wavelength different than the source light back to the reflective surface and into the proximal end of the optical waveguide (Housing part 107, 108 is coated with adhesive (e.g. phosphoric acid H.sub.3PO.sub.4), and subsequently a fluorescent and/or phosphorescent substance (e.g. zinc sulfide ZnS) is applied to the adhesive layer. Para [0190]).
.

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gora in view of Tearney and further in view of Allen (US 20100245549).
Regarding claim 11, 12, Gora does not expressly disclose wherein a periodic control signal is supplied to the motor to control the rotation of the motor. Allen teaches wherein a periodic control signal is supplied to the motor to control the rotation of the motor (Series of control square waves that can be provided to one or more motor drivers; Para [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gora and use periodic control signal to motor to obtain precise control of the motors (Para [0034]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gora in view of Tearney and further in view of Allen (US 20100245549) and Sato (US 20030102884).
Regarding claim 13, Gora does not expressly disclose wherein the periodic control signal is in the form of a sine wave and at least one of a DC offset and peak voltage of the periodic control signal is based on the feedback signal. Sato teaches wherein the periodic control signal is in the form of a sine wave and at least one of a DC offset and peak voltage of the periodic control signal is based on the feedback signal (A motor controller for correcting offset of a drive current of a motor. The controller 10 of a motor comprises a power supply section 11, an inverter 12, a drive current detector 13, an offset amount calculating section 14, a correction amount 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gora and correct the motor drive signals so that DC offsets could be corrected for the motor.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gora in view of Tearney and further in view of Gilad (US 20050143644).
Regarding claim 10, Gora does not expressly disclose wherein a damping weight is coupled to a drive shaft of the motor for rotation therewith. Gilad teaches wherein a damping weight is coupled to a drive shaft of the motor for rotation therewith (springs, dampers, etc. may be used together with a motor 44. The controller 41 may be used to control motion of motor 44. Para [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gora and include a damping weight with the motor to better control the motor motion. 

Response to Arguments
Applicant's arguments filed 08/19/2020 have been fully considered but they are not persuasive.

Further, there appears to be no need of splitting the optical core of Gora to receive both the feedback signal and reflected signal. As it can receive and transmit the reflected signal from the tissue, it can also receive and transmit the reflected signal from the reflectors because both signals are the reflected light signals. 
Further, applicant’s argument – “it is not possible to use a single optical waveguide to image and transmit a feedback signal without the teachings of the current application” is not persuasive. What arrangement, claim 1 calls for (recites in the claim 1) for use of a single fiber reception of two signals (reflection from the tissue and reflection signal for feedback signal)? As stated above, both of these signals are the reflected optical signals and can be received and transmitted by a fiber. 
Accordingly, applicant’s arguments are not persuasive at this time.

Allowable Subject Matter
Claims 7-8, 15-16, 18, and 22-23 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        02/28/2021